355 U.S. 59 (1957)
IN RE LAMKIN.
No. 275, Misc.
Supreme Court of United States.
Decided November 18, 1957.
ON PETITION FOR WRIT OF CERTIORARI TO THE COURT OF CRIMINAL APPEALS OF TEXAS.
Petitioner pro se.
Will Wilson, Attorney General, and E. M. DeGeurin and George P. Blackburn, Assistant Attorneys General, filed a brief for the State of Texas in opposition to the petition for writ of certiorari.
PER CURIAM.
The petition for writ of certiorari is denied. The judgment below rests on an adequate state ground since petitioner, in filing his application for habeas corpus in the state court, failed to comply with applicable state procedures. See Fox Film Corp. v. Muller, 296 U.S. 207 (1935). The stay heretofore entered is continued through December 18, 1957, to afford petitioner an opportunity to file with due diligence a proper application for relief in the appropriate state court, and in the event of a final denial of same in the highest court of the state, to renew in this Court an application for writ of certiorari. See Tenner v. Dullea, 314 U.S. 692 (1941).